Citation Nr: 1132384	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-34 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a compensable rating for right ear hearing loss prior to May 16, 2007.

2.  Entitlement to a compensable rating for bilateral hearing loss from May 16, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a compensable disability rating for the Veteran's service connected right ear hearing loss.

In a subsequent April 2008 rating decision, the RO granted service connection for left ear hearing loss effective May 16, 2007.  Thus a noncompensable rating for the Veteran's service connected bilateral hearing loss was assigned.  Consequently, the issues currently on appeal has been characterized accordingly.    

Additional evidence has been received since the last RO adjudication.  The Veteran's representative has waived RO jurisdiction.  Included in this evidence is a recent VA audiometric study detailed below.


FINDINGS OF FACT

1.  September 2006 VA audiometry testing showed the Veteran had Level IV hearing acuity in the right ear.  The non-service connected left ear must be assigned Level I hearing acuity.  

2.  December 2007 VA audiometry testing showed that the veteran had Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.

3.  August 9, 2010 VA audiometry testing showed that the Veteran has Level II hearing acuity in the right ear and Level V hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  Prior to May 16, 2007, the criteria for a compensable rating for right ear hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100 (2010).

2.  From May 16, 2007 to August 9, 2010, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.85, Code 6100 (2010).

3.  From August 9, 2010, the criteria for a 10 percent rating for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 4.85, Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in May 2004 and June 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Further, he was given notice of the provisions of the rating schedule applicable to rating bilateral hearing loss.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a July 2009 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records and the reports of VA audiological evaluations.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  


II.  Factual Background

In August 2006, the RO received the Veteran's claim for increase for right ear hearing loss.  

On September 2006  VA audiological evaluation, audiometry findings revealed that puretone thresholds (in decibels) were: 


HERTZ



1000
2000
3000
4000
RIGHT
15
30
85
70
LEFT
15
 55
80
80

The average puretone thresholds were 50 decibels, right ear, and 57.5 decibels, left ear.  Speech recognition was 80 percent in the right ear and 88 percent in the left ear.  

The diagnosis was bilateral normal to severe sensorineural hearing loss.

A September 2007 private audiological report indicates that the Veteran was found to have high frequency sensorineural hearing loss bilaterally.  Speech discrimination scores were 96 percent for the right ear and 84 percent for the left ear.  

On December 2007 VA audiological evaluation, audiometry findings revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
10
25
70
65
LEFT
15
60
80
85


The average puretone thresholds were 42.5 decibels, right ear, and 60 decibels, left ear.  Speech recognition was 96 percent in the right ear and 92 percent in the left ear.

The Veteran reported hearing difficulty in all listening situations, even with the use of hearing aids.  The diagnosis was sensorineural hearing loss normal to severe.    

In the April 2008 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable rating for the Veteran's then service connected bilateral hearing loss, effective May 16, 2007.  

On August 9, 2010 VA audiological evaluation, audiometry findings revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
15
30
75
75
LEFT
15
65
85
90

The average puretone thresholds were 48.75 decibels, right ear, and 63.75 decibels, left ear.  Speech recognition was 88 percent in the right ear and 72 percent in the left ear.

The Veteran reported decreased hearing and tinnitus.  The diagnoses were right ear normal to severe sensorineural hearing loss and left ear normal to profound sensorineural hearing loss.  The examiner indicated that the Veteran's hearing loss had a significant effect on his occupation.  She noted that the Veteran had difficulty understanding conversation, difficulty understanding TV and difficulty understanding at a distance.  

III.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  Ratings for hearing impairment are determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For hearing loss rating purposes the rating schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the numeric designation may be derived based solely on puretone threshold testing (Table VIA).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I, (unless certain conditions are met, which are not applicable here).  See 38 C.F.R. §§ 3.383, 4.85.  
 
Ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the Board notes that the Veteran's claim for increase for right ear hearing loss was received in August 2006.  At that point, only his right ear was subject to service-connected compensation.  Then, in the April 2008 rating decision, the RO granted service connection for left ear hearing loss effective May 16, 2007 and assigned a noncompensable rating for the then service connected bilateral hearing loss.  The Veteran has not challenged the assignment of the May 16, 2007 effective date.  Accordingly, for the time frame prior to May 16, 2007, the Board must consider whether an increased rating is warranted for the Veteran's right ear hearing loss and from May 16, 2007 to the present, the Board must consider whether an increased rating is warranted for the Veteran's bilateral hearing loss.

Considering the period prior to May 16, 2007, the September 2006 VA audiological evaluation showed average puretone thresholds of 50 decibels in the right ear and speech recognition of 80 percent.  Thus, according to 38 C.F.R. § 4.85, Table VI, this constitutes level IV hearing acuity in the right ear.  Consequently, as Level I hearing must be assigned to the Veteran's left ear, under Table VII, Level IV hearing in the poorer ear and Level I hearing in the better ear requires assignment of a noncompensable rating.  38 C.F.R. § 4.85.

Considering the period from May 16, 2007, the December 2007 VA audiological evaluation  showed an average puretone threshold of 42.5 decibels in the right ear, with a speech recognition score of 96 percent and an average puretone threshold of  60 decibels in the left ear, with speech recognition of 92 percent.  Under Table VI, this constitutes Level I hearing in the right ear and Level II hearing in the left ear.  Thus, under Table VII, Level II hearing in the poorer ear and Level I hearing in the better ear requires assignment of a noncompensable rating.  Id.

The August 9, 2010 VA audiological evaluation showed an average puretone threshold of 48.75 decibels in the right ear, with a speech recognition score of 88 percent and an average puretone threshold of  63.75 decibels, left ear, with a speech recognition score of 72 percent.  Under Table VI, this constitutes Level II hearing in the right ear and Level V hearing in the left ear.  Under Table VII, Level II hearing in the better ear and Level V hearing in the poorer ear, requires assignment of a 10 percent rating.   Id.

Thus, in summary, the dispositive mechanical application of the rating criteria to the pertinent audiometric findings requires assignment of a noncompensable rating for right ear hearing loss prior to May 16, 2007, assignment of a noncompensable rating for bilateral hearing loss from May 16, 2007 to August 9, 2010 and assignment of a 10 percent rating for bilateral hearing loss from August 9, 2010 to the present.  Id., Lendenmann, 3 Vet. App. 345 (1992).

The Board notes that the Veteran also received a private hearing evaluation in September 2007; however, as the results of puretone threshold testing were not provided in the accompanying examination report, the Board cannot apply the results for rating purposes.  

The Board has also considered whether the Veteran's claim for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any time frame in question.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Prior to May 16, 2007 a compensable rating for right ear hearing loss is denied.

From May 16, 2007 to August 9, 2010, a compensable rating for bilateral hearing loss is denied.

From August 9, 2010, a 10 percent rating, but no higher, for bilateral hearing loss is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


